DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference 9,690,228 B2 is a general background reference covering: An image processing apparatus that generates a halftone image to be used in a case where an image is formed on a printing medium by exposing a photoreceptor by intensity modulation of a light beam, having a multivalued dither processing unit configured to generate N-nary (N.gtoreq.3) image from an input image by a dither method, a determination unit configured to determine whether a difference in pixel value between pixels adjacent to each other in an exposure scanning direction exceeds a predetermined limit value for each pixel of the N-nary image generated by the multivalued dither processing unit, and a correction unit configured to correct the pixel values of the adjacent pixels whose difference in pixel value has been determined to exceed the predetermined limit value so that the difference does not exceed the limit value, (see abstract).

	Reference 10,545,446 B2 is a general background reference covering: The present invention performs inplane uneven density correction that suppresses a number of tone correction properties and has few correction residuals. Accordingly, a holding unit of an apparatus of the present invention holds a plurality of tone correction properties respectively corresponding to a plurality of spot diameters that divide a range of a spot diameter of a light exposed on a surface of a photoreceptor by a predetermined interval. In addition a setting unit sets a tone correction property selected from the plurality of tone correction properties based on a spot diameter on the photoreceptor for a pixel corresponding to pixel data C. A correction unit corrects the pixel data C based on the set tone correction property, to generate tone correction data Cc, (see Abstract).
	Reference 10,073,370 B2 is a general background reference covering: The present invention performs inplane uneven density correction that suppresses a number of tone correction properties and has few correction residuals. Accordingly, a correction 
	Similarly with US20200156386 A1, US20200247137 A1, and US20200349405 A1.
Allowable Subject Matter
	Claims 1-18 are allowed. 
	The present invention is directed to a technique to complement a non-ejectable nozzle. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image processing apparatus that generates halftone image data used by an image forming apparatus that forms an image on a printing medium by a print head including a nozzle column in which a plurality of nozzles is arrayed ejecting ink from the nozzles while relatively moving the printing medium in a direction perpendicular to the nozzle column, the image processing apparatus comprising: 
an acquisition unit configured to acquire positional information for specifying an abnormal nozzle in which an ejection failure has occurred among the plurality of nozzles; and 
a conversion unit configured to convert, based on the positional information, multi-valued input image data into the halftone image data so that (i) at least part of densities that are assumed to be obtained by a pixel line of the abnormal nozzle are distributed to pixels on a pixel line of a neighboring nozzle that is located in close proximity to the abnormal nozzle and in which no ejection failure has occurred and (ii) in the halftone image data, at least in part of tones, a pixel on the pixel line of the abnormal nozzle has a density.

The closest prior art, Shibata (US 2015/0043836 A1) in view of Otani (US 9,690,228 B2) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Shibata (US 2015/0043836 A1) discloses an image processing method, an image processing device, an image forming device, and an inkjet recording device, and particularly relates to a quantization processing technology that converts multi-gradation image data into image data of a gradation number less than an original gradation number.
	Otani (US 9,690,228 B2) discloses a density correction technique in an image forming apparatus.
	However, Shibata (US 2015/0043836 A1) in view of Otani (US 9,690,228 B2) do not specifically disclose “a conversion unit configured to convert, based on the positional information, multi-valued input image data into the halftone image data so that (i) at least part of densities that are assumed to be obtained by a pixel line of the abnormal nozzle are distributed to pixels on a pixel line of a neighboring nozzle that is located in close proximity to the abnormal nozzle and in which no ejection failure has 
 	Independent claims 14, 17 and 18 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 14, 17 and 18 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-13, 15-16, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672